Citation Nr: 0205341	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to outpatient dental treatment and related dental 
appliances from the Department of Veterans Affairs (VA).

(The additional issue of entitlement to a compensable rating 
for the service-connected loss of all teeth is the subject of 
a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active air service from September 1950 to 
September 1954, and from March 1955 to October 1957.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 1992 decision of the VA Medical 
Center (MC) in Salt Lake City and subsequent related 
decisions of the Salt Late City and Phoenix Regional Offices 
(RO), which denied entitlement to VA outpatient dental 
treatment.  As noted above, the veteran's claim is now in the 
jurisdiction of the Phoenix RO.  

In June 1993, the Board denied entitlement to VA outpatient 
dental treatment.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a July 1994 memorandum decision, the Court vacated the 
Board's June 1993 decision and remanded the matter for 
additional development of the evidence and readjudication.  
In September 1994 and March 1997, the Board remanded the 
matter to the RO in order to accomplish the additional 
evidentiary development ordered by the Court.  

By April 2000 decision, the Board again denied entitlement to 
outpatient dental treatment and related dental appliances 
from VA.  The veteran again appealed the Board's decision to 
the Court.  While the matter was pending at the Court, the VA 
Office of General Counsel, on behalf of the Secretary, and 
the veteran's representative filed a Joint Motion to vacate 
and remand for readjudication of the Board's April 2000 
decision in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  The Court granted the motion by 
April 2001 order, vacating that portion of the Board's 
decision which denied entitlement to VA outpatient dental 
treatment.  

Here, the Board notes that Court did not vacate the Remand 
portion of its April 2000 decision.  In those remand 
instructions, the Board directed the RO to hold in abeyance 
the claims for Class III and/or Class IV outpatient dental 
treatment until resolution of pending claims seeking service 
connection for additional disabilities and a total disability 
rating based on individual unemployability.  

A review of the record indicates that the RO did not comply 
with these specific instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  Thus, the Board 
again refers the RO to those specific April 2000 remand 
instructions.  

Finally, it is noted that, since the RO last considered this 
claim, the Board received September 2001 letters from the 
veteran (with attached medical evidence) which were forwarded 
by his accredited representative.  Under 38 C.F.R. § 
20.1304(c) (as in effect prior to February 22, 2002), any 
"pertinent evidence" received by the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
or the Board determines that the benefits to which the 
evidence relates may be allowed on appeal without such 
referral.  The right to RO consideration of new evidence has 
been eliminated under the amendments to Rule 1304, effective 
February 22, 2002.

Although the veteran's letters were received at the Board 
prior to the effective date of the amendment to Rule 1304, 
the Board finds that a remand for initial RO consideration of 
the veteran's letters and related attachments is unnecessary 
as the argument contained therein is cumulative of that 
previously considered by the RO.  Moreover, the additional 
evidence is not "pertinent evidence" in this appeal as it 
makes no reference to any dental disorder or entitlement to 
VA dental treatment; rather, such evidence appears to pertain 
to other disabilities, which the veteran feels are related to 
his active service.  His claims of service connection for 
those disabilities are the subject of the Board's April 2000 
remand.  



FINDINGS OF FACT

1.  The veteran's service-connected loss of all teeth did not 
occur as the result of service trauma; this disability has 
always been rated at a noncompensable level.  

2.  The veteran does not currently have a compensable 
service-connected dental disability.

3.  He did not apply for the one-time correction of the 
service-connected noncompensable dental disability within one 
year after his last discharge or release from active service.

4.  He has never been a Prisoner of War (POW).

5.  He has never made prior application for and received 
dental treatment from VA, nor did he apply for such treatment 
within one year of April 5, 1983.

6.  He has never participated in a program of vocational 
rehabilitation pursuant to chapter 31 of 38 U.S.C.

7.  He did not serve in the active military or naval forces 
during the Spanish-American War, Indian Wars, Philippine 
Insurrection, or the Boxer Rebellion.

9.  He is not currently shown to be scheduled for admission 
or otherwise receiving treatment from VA or at a VA facility 
under chapter 17 of 38 U.S.C.


CONCLUSION OF LAW

The criteria for eligibility to receive outpatient dental 
treatment and related dental appliances from VA (except under 
Class III or Class IV) have not been met.  38 U.S.C.A. § 
1712, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 
3.382, 17.161 (formerly § 17.123) (1991-2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, there has been a change in the law during the 
pendency of this appeal with the enactment of VCAA.  That law 
provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  With 
respect to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the Board 
initially notes that the veteran's service medical and dental 
records are largely unavailable.  The record reveals 
substantial efforts by the RO to obtain these records, 
including several requests to the National Personnel Records 
Center (NPRC).  The RO has also attempted to obtain 
alternative medical records to support the veteran's claim.  
However, the NPRC has unambiguously informed the RO that the 
veteran's service medical and dental records are not on file, 
there are no alternative clinical records, and that dental 
records cannot be reconstructed.  

Based on the foregoing, it is clear that further requests for 
service medical and dental records for the veteran would be 
fruitless.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records and has 
repeatedly informed the veteran of its inability to obtain 
them.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Black, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Therefore, while the Board sincerely regrets that the 
veteran's service medical and dental records are unavailable, 
it must find that VA has no further duty to him with respect 
to obtaining them.

Briefly, the Board notes that in his numerous communications 
with VA over the years, he has occasionally implied that the 
absence of his service medical and dental records is a result 
of VA's failure to request his service medical records at the 
time of his 1972 pension claim.  See e.g., letter to the 
Adjudication Officer at the Salt Lake City RO, dated May 18, 
1992; see also VA Form 1-9, dated in August 1992, page 9.  
However, because there was no indication in the veteran's 
1972 pension application (or any of his related 
communications with VA at that time) that he wished to seek 
VA compensation benefits, there was no reason for VA to 
request his service medical records until he filed his claim 
of service connection for a dental disability in 1991.  Thus, 
the veteran's assertions in this regard do not provide a 
basis on which to grant his claim.

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under VCAA shall include providing a medical examination or 
obtaining a medical opinion "when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  In this case, the 
veteran was afforded VA dental examinations in February 1995 
and August 1997.  These examination reports provide the 
necessary information on which to decide the veteran's 
appeal.  An additional medical examination or opinion is not 
necessary.  Moreover, after reviewing the extensive record in 
this case, the Board can conceive of no additional assistance 
which VA could provide to the veteran which would aid in 
substantiating his claim.  Thus, the Board finds that VA has 
fully met its obligations to assist the veteran under VCAA.

The Board further finds that VA has fully met its obligation 
to notify the veteran of the information and evidence is 
necessary to substantiate his claim.  The record in this case 
contains numerous letters from the RO to the veteran and his 
congressional representatives regarding his appeal.  In 
addition, the Board notes that the veteran has been 
repeatedly informed of the information and evidence is 
necessary to substantiate his claim via decisions of the RO, 
the Board, and Statements of the Case.  The discussions in 
these documents clearly complied with VA's notification 
requirements.

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

In this regard, the Board has considered the argument of the 
veteran's representative to the effect that a remand is 
required for the RO to consider VCAA in the first instance.  
(See February 2002 written argument.)  In support of his 
assertion, he argues that VA O.G.C. Prec. Op. No. 3-2001 
requires that the "initial determination in reponse to VCAA 
must be made by the RO."  However, that General Counsel 
opinion applies only to denials or dismissals which became 
final "during the period beginning on July 14, 1999, and 
ending on the date of the enactment" of VCAA.  Thus, his 
reliance on that opinion is misplaced and, for the reasons 
set forth above, a remand in this matter is not required.  

I.  Factual Background

As noted above, the veteran's service medical and dental 
records are largely unavailable.  The available service 
medical records show that at his September 1954 service 
separation medical examination, all of his teeth were missing 
and he was wearing upper and lower dentures replacing all but 
the missing wisdom teeth.  The veteran was given a Class I 
dental rating, generally assigned to individuals requiring no 
additional dental treatment.  

The veteran's DD Form 214 corresponding to his first period 
of active duty shows that he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Service Medal, but no award or decoration indicative 
of combat service.  It was also noted that he had received no 
wounds as a result of action with enemy forces.  The 
veteran's most significant duty assignment was with the 
3201st Supply Service Squadron.  

In March 1972, the veteran submitted an application for 
nonservice-connected VA pension; his application is entirely 
negative for any notation of a dental disability.  By 
September 1972 decision, the RO denied his claim.  The RO 
confirmed its determination in several subsequent decisions, 
which he did not appeal.  

In April 1991, the veteran submitted a claim of entitlement 
to service connection for a dental disability, stating that 
he had had a possible gum infection in service and had lost 
all but three of his teeth in 1952.  In support of his claim, 
he submitted copies of diary excerpts purportedly written by 
him in August and September 1952, in which he describes, 
inter alia, having numerous teeth extracted.  In a September 
25, 1952 entry, the veteran noted that his four front teeth 
were "abcessed."  

In April 1991, the veteran stated that "[u]nder no 
circumstances would the teeth have been removed except for 
trauma suffered while on active duty, especially in a combat 
zone."  He noted that his diary excerpts confirmed that in 
less than one month, he had 18 teeth extracted and that 
"[a]ll but one were pulled without the benefit of Novocaine 
or other anesthesia."  He also indicated that he found it 
significant that, in spite of his abscessed teeth, he was not 
administered antibiotics and that he viewed this as "neglect 
bordering on criminal."  

In June 1991, the veteran reported that he was fitted with 
dentures at Eglin Air Force Base in 1953, about 9-10 months 
after all but three of his teeth were extracted in Korea.  

By February 1992 decision, the RO granted service connection 
for all of the veteran's teeth, except teeth numbers 1, 16, 
17, and 32.  (Service connection for these teeth, the 3rd 
molars, was subsequently granted).  The RO further determined 
that the veteran had sustained no service trauma or combat 
dental injuries.  By February 1992 letter, the veteran was 
notified by the VAMC that he was not eligible for VA 
outpatient dental treatment.  

The veteran appealed the adverse determination, claiming that 
he was entitled to VA dental treatment as his "teeth would 
not have been extracted except for trauma involved."  (See 
March 1992 Notice of Disagreement.)  He argued that he needed 
immediate replacement of his dentures to prevent "the 
debilitating effects of further malnutrition and my collagen 
disease."  Id. 

By June 1993 decision, the Board denied entitlement to VA 
dental treatment, finding that the veteran did not have a 
compensable dental disability, did not sustain dental trauma 
during service, was not a POW, did not have a service-
connected disability held to be aggravated by his dental 
condition, and was not participating in a VA vocational 
rehabilitation program.  

The veteran appealed the Board's decision to the Court.  In a 
July 1994 memorandum decision, the Court vacated the Board's 
decision and ordered VA to, inter alia, consult with the VA 
General Counsel as to the definition of "service trauma," 
as well as provide the veteran with a dental examination to 
determine the cause of his tooth loss for the purpose of 
determining whether his service-connected dental condition 
was compensable.  

In February 1995, the veteran underwent VA dental examination 
at which the examiner indicated that he had no way of knowing 
the cause of the veteran's tooth loss.  Rather, he indicated 
that he could only speculate based on the veteran's diary 
excerpts that the veteran had had a chronic or acute 
infection of the periodontium.  He noted that the veteran had 
claimed that his teeth had been extracted without anesthesia 
and indicated that multiple extractions without anesthetic 
would be "a traumatic experience."  Based on the veteran's 
reports, the dentist indicated that the veteran very likely 
received "substandard" dental care while in the field for 
an extended period of time.  He indicted that after reviewing 
the record and examining the veteran, he felt that his claim 
was "justified."  

In August 1997, the veteran again underwent VA dental 
examination to determine whether there was damage to the body 
of the maxilla or mandible which would preclude him from 
wearing a dental prosthesis.  It was noted that the veteran 
currently wore full upper and lower dentures and that his 
panelipse showed no appreciable bone loss.  The examiner 
indicated that the veteran did not have any compensable 
service-connected disabilities.  

Pursuant to the Court's remand, the Board obtained an opinion 
from the VA General Counsel regarding the definition of the 
term "service trauma" as set forth in 38 U.S.C.A. § 1712.  
After reviewing the applicable statutory provisions, 
legislative history, and VA dental regulations, as well as 
other sources, the General Counsel held that the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  VA O.G.C. Prec. Op. No. 
5-97, 62 Fed. Reg. 15,566 (1997).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

II.  Analysis

The veteran seeks outpatient dental treatment and related 
dental appliances from VA for his service-connected loss of 
all teeth.  In particular, he wants VA to provide him with 
upper and lower dentures to replace his lost teeth.  

The Board notes that the veteran initially limited his 
contentions solely to eligibility for Class II(a) outpatient 
dental treatment based on "service trauma."  (See, e.g., 
May 5, 1991 letter to the Adjudication Officer at the Salt 
Lake City RO; see also a similar letter dated March 25, 1992, 
page 2.).  However, in its July 1994 memorandum decision, the 
Court ordered VA to review the veteran's claim under "all 
... applicable provisions of law and regulations."  As 
controlling legal provisions set forth six separate classes 
(and several sub-classes) of eligibility for VA outpatient 
dental care, each are discussed below:

Class I

VA outpatient dental treatment may be authorized for those 
having a compensable service-connected dental disability.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161(a) (formerly § 
17.123(a)).  The veteran in this case does not have a 
compensable service-connected dental disability.  Although he 
is service-connected for the loss of all teeth in service, 
this dental disability is and always has been rated at a 
noncompensable level -- a determination confirmed by the 
Board in a separate decision on this date -- and there is no 
other service-connected dental disability.  Thus, the veteran 
does not legally qualify for Class I dental treatment.

Class II

VA outpatient dental treatment may also be authorized on a 
one-time only basis for those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, but 
only if application for such treatment is made within one 
year after such discharge or release.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161(b)(2) (formerly § 17.123(b)(2)).

The veteran's initial application for VA outpatient dental 
treatment was filed and received in 1991, much more than one 
year after his last discharge or release from active service.  
In its July 1994 memorandum decision, the Court pointed to 
the provisions of 38 U.S.C.A. § 1712(b)(2) (currently § 
1712(a)(2)), and directed the Board to discuss whether or not 
those provisions are applicable to the present case and 
provide an extended period of time in which the appellant can 
file his application for Class II dental treatment.  
Subsequently, however, the Court itself directly answered 
this question, and it was determined by the Court that the 
provisions of former 38 U.S.C.A. § 1712(b)(2) do not apply to 
those like the veteran who were discharged prior to October 
1, 1981.  Woodson v. Brown, 8 Vet. App. 352, 355 (1995).  In 
view of the foregoing, the veteran does not qualify to 
receive Class II outpatient dental treatment.

Class II(a)

Under 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161(c) (formerly 
§ 17.123(c)), VA can provide outpatient dental treatment to 
those having a noncompensable dental disability or condition 
which is adjudicated as resulting from combat wounds or 
service trauma.

In this case, the Board has considered the provisions of 
38 U.S.C.A. § 1154(b), but finds that they are inapplicable.  
First, there is absolutely no objective indication in the 
record that the veteran engaged in combat with the enemy 
during his period of active service in Korea.  See VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6256- 58 (2000) (defining 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), as requiring that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  A mere presence in a combat zone is not 
sufficient to show that a veteran actually engaged in combat 
with enemy forces.  Id.; see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

Second, the Board notes that it has never been contended or 
shown that the veteran's loss of teeth in service was due to 
combat wounds.  Rather, the record indicates that the 
veteran's teeth were removed in service by military dentists, 
most probably due to periodontal infection, and the veteran 
has maintained that this treatment, in and of itself, 
constitutes "service trauma."  Although the veteran has 
occasionally referred to other "trauma" in service leading 
to the removal of his teeth (see e.g. statement attached to 
VA Form 21-4138, dated in April 1991, page 3; see also page 3 
of the veteran's letter to the Adjudication Officer at the 
Salt Lake City RO, dated March 25, 1992), he has provided no 
further clarification or factual corroboration for such 
statements, and his main contention has always been that 
removal of the teeth by military dentist was, of itself, 
traumatic in nature and satisfies the legal eligibility 
requirement of "service trauma."

By direction of the Court, a VA staff dentist reviewed the 
available medical evidence and concluded in a written opinion 
dated in February 1995 that the most likely (although 
admittedly still speculative) explanation for the removal of 
all of the veteran's teeth in service was "a chronic or 
acute infection of the periodontium which could have been 
exacerbated by poor living conditions."  It is further noted 
that the veteran clearly specified on his initial dental 
application form (VA Form 21-526, dated April 1991) that the 
basis of his claim was "Dental (gum infection?)."

Next, also at the specific direction of the Court, the case 
was referred to the VA General Counsel for review, which 
concluded that the term "service trauma" as used in the 
controlling regulation pertaining to eligibility for Class 
II(a) dental treatment, "does not include the intended 
effects of treatment provided during the veteran's military 
service," including "tooth extraction performed during the 
veteran's military service."  VA O.G.C. Prec. Op. No. 5-97, 
62 Fed. Reg. 15,566 (1997).  While the veteran is in clear 
disagreement with this legal opinion, such precedent opinion 
by the VA General Counsel is binding on the Board.  
38 U.S.C.A. § 7104(c).

The Board has considered the veteran's assertions that he 
received "substandard" dental care in service which, 
therefore, constitutes "service trauma."  In February 2002 
written argument, his representative argued that "a person 
traumatized by an act of malpractice did not receive the 
intended effects of care in accordance with the standards of 
the medical practice."  He further argued that the military 
dentists who performed the extractions were "acting similar 
[sic] to a tort feasor or assailant."  

In its opinion, however, the General Counsel made clear that 
"[i]t would be anomalous to conclude that the remedy for an 
injury or disease constitutes further injury."  See VA 
O.G.C. Prec. Op. No. 5-97 at 4.  In this case, the intended 
effects of the in-service dental treatment for the veteran's 
likely periodontal disease were clearly achieved - i.e. 
extraction of the teeth.  There is no indication in the 
record of any other dental disability other than missing 
teeth.  

In that regard, the Board recognizes that, by February 1995 
opinion, a VA staff dentist characterized the dental 
treatment received by the veteran in service as 
"substandard."  However, this opinion was admittedly 
speculative and based on nothing more that the veteran's own 
description of his in-service dental care.  Simply put, there 
is no probative or competent evidence in the record that 
military dentists committed "malpractice" in extracting the 
veteran's teeth. 

Thus, it is concluded that the removal of the veteran's teeth 
in service by military dentists due to periodontal 
infection(s) does not constitute "service trauma" and does 
not establish his eligibility to receive Class II(a) 
outpatient dental treatment.

Class II(b) and Class II(c)

Both of these types of VA outpatient dental treatment may 
only be authorized for former POWs.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161 (d)&(e) (formerly § 17.123(d)&(e)).  It is 
not contended, and the evidence does not establish, that the 
veteran was ever a POW.  Thus, eligibility to receive Class 
II(b) or Class II(c) outpatient dental treatment is not 
established.

Class IIR

Any veteran who had made prior application for and received 
treatment from VA for a noncompensable dental condition, but 
was denied replacement of missing teeth which were lost 
during any period of service prior to the last period of 
service, may be authorized such previously denied benefits on 
a fee-basis status, provided that application is made for 
such retroactive benefits within one year of April 5, 1983, 
and existing VA records reflect the prior denial of the 
claim.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(f) (formerly § 
17.123(f)).

In the present case, the veteran has never previously made 
application for and received VA dental treatment, nor was an 
application for these Class IIR retroactive benefits made 
within one year of April 5, 1983.  Existing VA records also 
do not reflect a prior, final denial of such a claim.  Thus, 
basic eligibility to receive Class IIR outpatient dental 
treatment is not established.

Class III & Class IV

Class III and Class IV eligibility depend on the existence of 
other service-connected disabilities and/or the existence of 
a total service-connected disability rating (either schedular 
or based on individual unemployability).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161(g)&(h) (formerly § 17.123(g)&(h)).

Since the veteran currently has ongoing, unresolved claims 
involving his entitlement to service connection for 
additional disabilities and to a total disability rating 
based on individual unemployability, these issues must be 
deferred pending resolution of those outstanding claims.  
These issues were addressed in the Board's April 2000 Remand.  


Class V

Certain VA outpatient dental care can be authorized to a 
veteran who is participating in an approved program of 
vocational rehabilitation training pursuant to chapter 31, 
Title 38, U.S. Code.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(i) (formerly § 17.123(i)).  As it is neither contended 
nor shown that the veteran in this case is a participant in a 
Chapter 31 rehabilitation program, basic eligibility to 
receive Class V dental care is not established.

Class VI

Currently, any veteran scheduled for admission or otherwise 
receiving care and services under chapter 17, of Title 38, 
U.S. Code, may receive outpatient dental care which is 
medically necessary, i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(j).  
Formerly, reasonably necessary VA outpatient dental care 
could be received by those who served in the active military 
or naval service during the Spanish-American War, Indian 
Wars, Philippine Insurrection, or Boxer Rebellion.  See 
former 38 C.F.R. § 17.123(j).

In this case, the veteran is not shown to be scheduled for 
admission to any VA facility or to be otherwise receiving 
medical care and services from VA under chapter 17.  
Likewise, it is not contended or shown that he served in the 
active military or naval service during the Spanish-American 
War, Indian Wars, Philippine Insurrection, or Boxer 
Rebellion.  Thus, entitlement to Class VI outpatient dental 
treatment under current or former eligibility requirements is 
not established.

In sum, after careful review of the record, the Board finds 
that eligibility to receive outpatient dental treatment and 
related dental appliances from VA (except under Class III or 
Class IV) is not established.  The benefit of the doubt 
doctrine is not for application where, as here, the clear 
weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board notes that the veteran 
has sometimes referred to the extraction of his teeth by 
military dentists as "neglect bordering on [the] criminal."  
See e.g. the seven-page statement attached to VA Form 21-
4138, dated in April 1991.  As best the Board can discern, 
the veteran feels that negligence, or worse, by military 
dentists constitutes a legal basis for his claim of 
entitlement to VA outpatient dental treatment.  However, the 
alleged military medical negligence, even if proven, does not 
provide a legal basis for the award of any additional 
benefits administered by VA.  See generally 38 U.S.C.A., and 
especially § 1712 (West 1991 & Supp. 2001).  Nor in fact, 
does it provide a legal basis for recovery by a serviceman of 
monetary damages under the Federal Tort Claims Act, 28 
U.S.C.A. §§ 1346(b), 2672-2680.  See Feres v. United States, 
340 U.S. 135 (1950).

Rather, the current claim for VA outpatient dental treatment 
and related dental appliances is legally limited to the 
eligibility found at 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161 (formerly § 17.123 prior to May 13, 1996).  On the 
other hand, 38 U.S.C.A. § 1151 and the series of court 
decisions ending in Brown v. Gardner, 513 U.S. 115 (1994), 
cited by the veteran, are limited in application solely to 
the provision of monetary compensation for the unintended 
results of VA medical treatment, not medical treatment by the 
military.  Thus, the veteran's argument (see letter to his 
representative, dated September 20, 1999, page 2) that he 
should prevail under 38 U.S.C.A. § 1151 rather than following 
the controlling legal precedent set forth in VA O.G.C. Prec. 
Op. No. 5-97, which was obtained in this appeal on the 
specific directions of Court, is both legally and factually 
erroneous.

Finally, the Board notes that the veteran has generally 
alleged that the decisions of the Medical Center and the RO 
with respect to the issue on appeal were clearly and 
unmistakably erroneous.  However, as noted by the Court in 
its July 1994 memorandum decision, those decisions are the 
subject of the current appeal and are not final.  Thus, 
38 C.F.R. § 3.105(a) has no application in this case.  


ORDER

Eligibility to receive outpatient dental treatment and 
related dental appliances from VA (except under Class III or 
Class IV) is not established.  To this extent, the appeal is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

